Citation Nr: 1243295	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right eye disorder, to include as secondary to the Veteran's service-connected left eye disorder. 

2.  Entitlement to a rating evaluation in excess of 30 percent for the Veteran's service-connected left eye disorder.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to January 1963, in January 1978 and from January 1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2004 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the benefit sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

The Veteran's claim of entitlement to an increased rating for his service-connected left eye disorder first came before the Board in March 2007, at which time it was remanded to afford the Veteran an opportunity to testify at a hearing before a Veterans Law Judge.  Thereafter, the Veteran indicated that he did not wish a hearing before the Board.  Accordingly, a hearing is no longer necessary.  

Unfortunately, that claim, in addition to the claim asserting entitlement to service connection for a right eye disorder, require further development.  Although the Board regrets the additional delay, the claim must be remanded.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran has claimed entitlement to an increased rating for his service-connected left eye disorder and entitlement to service connection for a right eye disorder.  The Veteran contends that his left eye disorder is worse than indicated by the 30 percent rating assigned.  He also asserts that he has a right eye disorder which is the result of his service-connected left eye disorder.  Unfortunately, the Veteran's appeal must once again be remanded.  

Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  Specifically, the Board finds that an additional VA examination is necessary as the VA examination reports already of record are not adequate for adjudication purposes.

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board makes particular note that VA amended its regulations pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  That amendment codifies the ruling in Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  Id.  The Veteran filed his service connection claim in April 2010.  As such, the revisions to 38 C.F.R. § 3.310 do apply.  

Once service connection has been granted disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran has been afforded several VA examinations during the course of the appeal.  However, the Board notes that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further, the importance of this decision to the Veteran is clear:  The Veteran is essentially contending that he is blind as the result of his military service. 

On the issue of entitlement to service connection for a right eye disorder the examination reports currently of record are inadequate because they do not contain an adequate opinion with rationale as to the relationship between any current right eye disorder and the Veteran's service-connected left eye disorder.  

As to the claim for an increased rating for the Veteran's service-connected left eye disorder, because calculating the rating to be assigned for this disability depends, in part, on whether the Veteran is also service connected for a right eye disability, the service connection and increased rating issues are inextricably intertwined.  Adjudication of the claim for a rating in excess of 30 percent for the Veteran's left eye disorder must be deferred pending adjudication of the right eye claim.  See 38 U.S.C.A. § 1160(a)(3) (2011); 38 C.F.R. § 3.383(a)(3) (2012); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Moreover, for both the service connection and increased rating claims, the examination reports are inadequate because the examiners did not provide any sort of rationale for their conclusion that they were unable to make specific opinions without resorting to speculation.  In this regard, the Board makes note of Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

In Jones, the Court held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, the Court continued, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Thus, before the Board could rely on an examiner's conclusion that an etiology opinion would be speculative, if the basis for the opinion was not otherwise apparent, the examiner must explain the basis for such an opinion.  

Furthermore, the Court held that VA must ensure that any medical opinion, including one that states that no conclusion can be reached without resorting to speculation, is based on sufficient facts or data.  The Court also held that it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, the Court found that it is the Board's duty to remand for further development.

The Court also determined that an examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large, and not those of a particular examiner.  

Finally, the Court held that the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

The Board also notes the potential applicability of  38 U.S.C.A. § 1160 and 38 C.F.R. § 3.383.  VA regulations permit compensation for the combination of service-connected and nonservice-connected disabilities, under certain circumstances, as if both disability were service-connected, provided that the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  Under that provision compensation is payable for the combination of service-connected and nonservice-connected disabilities when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and i) the impairment if vision in each eye is rated at a visual acuity of 20/200 or less; or ii) the peripheral field of vision for each eye is 20 degrees or less.  The record is currently unclear as to the nature and extent of the Veteran's right and left eye disorders, particularly as to whether any such impairment rises to the level required under 38 C.F.R. § 3.383(a).  

Finally, the Board notes that the reliability of the examination results are highly questionable.  The examination reports currently of record note that the Veteran's disabilities are not explained by physical findings, that physical findings are inconsistent with reported symptomatology, and that the patient exaggerated his visual symptoms and/or failed to cooperate with the examiner.          

It was also recommended that an examination by a neurophthalmologist be performed.  

Given the above, the Board finds that a new examination must be provided.  In addition to answering the questions noted below, the examiner who performs the examination is specifically requested to note the level of cooperation of the Veteran with regard to testing and opine whether the Veteran did or did not "cooperate" with the examination and the reliability of any results obtained.  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examination have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled examination.  That regulations at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, including a claim for increase, the claim shall be denied.  

The Veteran is also advised that failure to cooperate with the VA examiner during his examination may negatively impact his claim for benefits.  The Veteran must cooperate with VA to ensure that he receives an adequate examination.  See Olson v. Principi, 3 Vet. App. 480 (1992); Dusek v. Derwinski, 2 Vet. App. 519 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain any VA treatment records from McClellan CBOC or any other VA treatment facility in California dated after August 2007.
 

2.  Thereafter, the RO/AMC should obtain an appropriate VA examination from a neurophthalmologist (if possible) to determine the current status and etiology of the Veteran's claimed right eye disorder (if any) and service-connected left eye disorder.  

As noted above, if possible, the examination should be performed by a neurophthalmologist, as suggested with the recent VA examination (a private consultation may be necessary, if it is possible - if it is not possible the RO/AMC should explain).  

Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and be reviewed by the examiner prior to the examination and the examination report should so indicate.  

Following a thorough evaluation the examiner is asked to indicate the precise nature and extent of any right eye disorder (if any) and state whether each of those disorders at least as likely as not (a 50 percent or greater probability) began in or is related to active service.  In addition, the examiner must state whether it is at least as likely as not that any of those disorders was caused or has been aggravated by the Veteran's service-connected left eye disorder.

Moreover, the examiner should indicate the precise nature and extent of each of the Veteran's left eye disorders, fully discussing their severity, including any impairment of visual acuity, field loss, diplopia, pain, rest requirements, and/or episodic incapacity related to the eye (if any).  Corrected and uncorrected central visual acuity for distance and near should be measured based on the Snellen's test type of equivalent. 

Indications that the Veteran is exaggerating his complaints should be noted in the record.    

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran. 

The examiner should also specifically note the level of cooperation of the Veteran with regard to testing and opine whether the Veteran did or did not "cooperate" with the examination and the reliability of any results obtained.  If the examiner discounts any of the Veteran's reported symptoms he/she should provide a rationale for doing so.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  This is a complex case.  The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


